 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Michael D. Storman,                                   No. 2:21-cv-00380 KJM AC PS
12                             Plaintiff,                  ORDER
13           v.
14
     Ca. Alta Regional Center,
15
                               Defendants.
16

17          The court is in receipt of plaintiffs’ notice of voluntary dismissal, ECF No. 6. See

18   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“document filed pro se is ‘to be liberally

19   construed’”) (citations omitted). Accordingly, the magistrate judge’s findings and

20   recommendations, ECF No. 3, and plaintiff’s request to proceed in formal pauperis, ECF No. 2,

21   are denied as moot. The Clerk of Court is directed to close the case.

22          IT IS SO ORDERED.

23   DATED: June 8, 2021.

24




                                                     1
